Citation Nr: 1146778	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel









INTRODUCTION

The Veteran had active service from March 1979 to June 1979 and from December 1981 to January 1985.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Among other things, service connection for hepatitis C was denied therein.

Subsequently, the Veteran appealed this determination.  The Board denied service connection for hepatitis C, among other things, in a May 2010 decision.

The Veteran appealed this determination of the Board to the United States Court of Appeals for Veterans Claims (CAVC).  Counsel for him as well as for VA filed a Joint Motion for Partial Remand in December 2010.  In this motion, they requested that the portion of the May 2010 decision denying service connection for hepatitis C be vacated and remanded for an adequate statement of reasons and bases.  The CAVC issued an Order granting this motion later in December 2010.

The Board has no discretion and must comply by attempting to provide the aforementioned adequate statement of reasons and bases in another decision.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that compliance with a CAVC Order extends to the terms of the agreement in a Joint Motion for Remand upon which the Order is based).  Additional development in the form of an expert medical opinion from the Veterans Health Administration (VHA opinion) was solicited in June 2011 to aid in doing so.  This opinion having been received in September 2011, the following decision issues.



FINDING OF FACT

The evidence does not show that the Veteran's hepatitis C is related to his service.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1101, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  In a service connection claim, this included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in October 2007, the Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  

The Veteran again was notified of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, if service connection is granted in a May 2008 letter.

Neither the Veteran nor his representative has alleged, whether before VA to include the Board or before CAVC, prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The October 2007 letter predated the initial adjudication by the RO, who in this case is the AOJ, in January 2008.  All notice elements were fully addressed by it.  Nothing more was required.  The May 2008 letter addressing one notice element a second time thus went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records.  No private treatment records regarding him have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  The Veteran also has not submitted any such records on his own behalf.

The Veteran's representative argued that a VA examination concerning hepatitis C was necessary in a May 2011 statement.  As set forth in the Board's May 2010 decision, however, the Veteran failed to appear when such an examination was scheduled in June 2007 and again in July 2007.  Also as set forth in that decision, "[t]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It accordingly was found in the Board's previous decision and is found now that further attempts to schedule the Veteran for a VA examination would be futile.  A VHA opinion has been obtained, however, as noted above.  Adjudication shall proceed without a VA medical examination based on this opinion and the other evidence of record.  See 38 C.F.R. § 3.655 ("[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record").

Other than the aforementioned, neither the Veteran nor his representative has identified any development necessary for fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

The Veteran, with the assistance of his representative, asserts that his hepatitis C was contracted during service as a result of receiving immunizations from air guns, undergoing surgery on his left knee, undergoing surgery on his left index finger, or having extensive dental care.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as cirrhosis of the liver to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Several risk factors for hepatitis C have been recognized.  These include:  transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 211A (01-02) (April 17, 2001); VA Training Letter 211B (98-110) (November 30, 1998).

The following key points regarding the contraction of hepatitis C also have been recognized.  Hepatitis C is spread primarily by contact with blood and blood products.  VA Fast Letter 04-13 (June 29, 2004).  The highest prevalence of hepatitis C thus is among those with repeated, direct percutaneous exposure to blood (i.e., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Id.  Since the 1990's injection drug use has been the principal mode of transmission, as better screening procedures effectively inactivate the virus in blood to be transfused.  Id.  Hepatitis C can be transmitted sexually, though the risk was less than 5 percent in one study.  Id.  Hepatitis C also can be transmitted through an accidental needle stick for those with health care occupations, and with the reuse of contaminated needles including for tattoos, body piercing, and acupuncture.  Id.  The source of infection is unknown in approximately 10 percent of acute and 30 percent of chronic hepatitis C cases.  Id.  They may have come from blood-contaminated cuts or wounds, contaminated medical equipment, or multi-dose vials of medications.  Id.

As such, VA has concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Id.  Yet VA also has recognized that transmission of hepatitis C through jet injectors is "biologically plausible."  Id.  

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records concerning the Veteran's active duty from March to June 1979 reflect that he denied then having or ever having had hepatitis in February 1979.  These records also reflect that his abdomen and viscera were clinically evaluated to be normal at that time.  No abnormalities were noted with respect to his blood.  Further, they include his denial that he had hepatitis in March 1979.  The records finally show that he received several immunizations in April 1979 and underwent dental treatment in April and May 1979.

Service treatment records concerning the Veteran's active duty from December 1981 to January 1985 similarly reveal that he denied then having or ever having had hepatitis in April 1981.  Like above, these records reflect that his abdomen and viscera were clinically evaluated to be normal as well as reflect that he admitted using marijuana, the last time being two years prior, at that time.  They also contain his denial of then having or ever having had hepatitis in 1980 or 1981 when he was 19 years old as well as of having hepatitis in February 1982.  Additionally, the records denote that he received immunizations in February, March, and May 1982 and December 1983 and that he underwent dental treatment in February 1982, January 1983, and March, August, September, and December 1984.  They finally reveal that he had an arthrotomy with removal of patellar fragments and patellar tendon repair on his left knee in June 1983 and a repair procedure on his left index finger in February 1984.  

Early VA treatment records document the following.  The Veteran had surgery on his right knee at some point in 1997.  In May 1997, he began a substance abuse treatment program (SATP) for alcohol dependence.  He indicated that he previously was treated for cocaine addiction.  In February 2003, the Veteran mentioned during the course of another SATP his previous treatment for cocaine addiction and stated that he had switched addictions from cocaine to alcohol.  He noted in June 2004, when he again commenced with a SATP program, that he previously had participated in a treatment program in approximately 1998 or 1999 and another in approximately 2002.  He also recounted that his use of cocaine, alcohol, and marijuana had increased once he dropped out of church.  Diagnoses of alcohol dependence and cannabis abuse were rendered.  A diagnosis of hepatitis C also was rendered based on laboratory test results.  The Veteran indicated in this regard that he was told one other time in the past, at a blood donation site, that he had an antibody that was positive.  He continued to abuse alcohol after the completion of the SATP in July 2004.  He complained of a penile wart in January 2007, which he thought he got because his wife was having an affair.

In his October 2007 claim, the Veteran indicated that he was told he had surface antibodies of hepatitis C when his knee was operated on during service.  He asserted his belief that this was from air gun injectors.  Finally, he noted that he has just lived with his hepatitis C.

The Veteran reiterated that surface antibodies of hepatitis C were detected in-service in his May 2008 notice of disagreement.  He averred that he has never used drugs intravenously or intranasally and never had an organ transplant, hemodialysis, tattoos, body piercing, high risk sexual activity, accidental exposure to blood products, or, as far as he is aware, direct percutaneous exposure to blood.  He also averred that he was not certain whether or not he was given a blood transfusion during his in-service knee surgery.  He stated that he was subjected to air gun injectors during service.  Further, the Veteran set forth his conclusion that these injectors or his knee surgery caused his hepatitis C because all other possible causes had been eliminated.

Recent VA treatment records show diagnoses of venereal warts and alcoholic cirrhosis of the liver as early as July 2010.

In the May 2011 statement, the Veteran's representative pointed out that the in-service activities of receipt of immunizations via air gun, undergoing surgery, and extensive dental care all could have been sources of exposure to hepatitis C because, as the disease was unknown in the early 1980's, precautions to protect from it by preventing possible blood exposure were not in place to the degree they are today.

Noted in the September 2011 VHA opinion was that the Veteran was positive for hepatitis C in June 2004.  Also noted was that, regardless of what he was told, hepatitis C was referred to as non A non B hepatitis prior to its discovery in 1989 and was not possible to diagnose prior to 1991 when tests for it became commercially available.  The record did not reveal a positive history for the common modes of transmission for Hepatitis C: intravenous drug abuse or blood transfusion.  

The possibility of contracting hepatitis C at the time of dental work or orthopedic surgery from the dentist, surgeon, anesthesiologist, or other care providers as well as from use of instruments which were not properly sterilized was conceded.  However, it was pointed out that this is not common.  Medical literature was cited which indicates that less than 1 percent of all health/dental care workers are hepatitis C positive.  Citation additionally was made to transmissions of this nature being reported rarely.  Regarding orthopedic surgery, it also was pointed out that blood transfusion is a more likely mode of transmission but that the Veteran presumably did not have a transfusion because his surgeries were not those routinely requiring it.  It therefore was determined that unless it can be proven that the dentist, surgeon, anesthesiologist, or other care provider for the Veteran was infected with hepatitis C, it is very difficult to say his transmission was in this manner.  

The theoretical possibility of contracting hepatitis C from use of air gun immunizations next was recognized.  Acknowledgement was given to the fact that sometimes blood comes out, but it was noted that this does not necessarily mean the injector came into contact with the blood.  A search of literature for this transmission mode yielded no result.  

Mention was made of alcoholics having a higher prevalence of hepatitis C.  Medical literature indicating that this was true 18.4 percent for Veterans was cited.  However, mention also was made that most acquire hepatitis C through intravenous drug abuse.  The Veteran's significant alcohol history but denial of parenteral drug abuse were referenced.  His use of cocaine over a significant period of time was observed, however, along with the fact that it is possible to acquire hepatitis C if cocaine is snorted.  

Finally, that hepatitis C has little, or a less than 5 percent chance, of being acquired through sexual transmission was set forth.  The history of penile wart notwithstanding, it thus was found that it is difficult to say whether sexual indiscretions, if any, led to the Veteran's hepatitis C.

The VHA opinion accordingly determined that it was difficult to say how the Veteran acquired hepatitis C.  It specifically was found that "any of the above noted or other known modes of hepatitis C transmission can be blamed but given the uncertainties and the time that has passed it is difficult to pinpoint any cause.  Any one mode of transmission is as much likely as it is unlikely."  That no definitive transmission mode could be pinpointed with regard to the Veteran was found to be not surprising, "as in a significant proportion of patients it is not possible to determine" this.

The Veteran indicated in an October 2011 statement that he does not remember blood coming out but does remember using alcohol wipes.  He additionally indicated that it was "highly possible" that his wife had several affairs while he was in service.  Lastly, he reported being introduced to cocaine during service.

Based on the above, the Board finds that service connection for hepatitis C is not warranted.  The requirements for presumptive service connection for a chronic disease have not been met.  Neither have all of the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise. 

Hepatitis C is not a chronic disease for which service connection can be presumed.  There is no indication that the Veteran manifested the closely associated chronic disease of cirrhosis of the liver, for which service connection may be presumed, to a compensable degree within one year from January 1985 when he separated from service for the final time.  He has not contended this to be the case.  A diagnosis of cirrhosis of the liver due to alcoholism indeed is not of record until July 2010, over 25 years following the Veteran's final discharge from service.

With respect to direct service connection, it remains undisputed that the Veteran currently has the disability of hepatitis C.  This was recognized in the Board's May 2010 decision given the diagnosis of hepatitis C first reflected in a June 2004 VA treatment record.  The VHA opinion confirmed the diagnosis as of this date.

Service treatment records for the Veteran's two periods of service are similar in that neither shows complaints about, treatment for, or a diagnosis of hepatitis C.  This is as expected.  The VHA opinion chronicled that hepatitis C was not discovered until 1989, around 4 years after the Veteran's separation for his second period of service, or capable of being diagnosed until 1991, around 6 years after his separation for his second period of service, when testing became commercially available.  As such, the fact that service treatment records are negative for hepatitis C is of no consequence here.  

Indicated in the VHA opinion is that prior to 1989, hepatitis C was referred to as non A non B hepatitis.  Yet service treatment records for the Veteran's two periods of service also are similar in that neither shows complaints about, treatment for, or a diagnosis of any such type of hepatitis or of any associated symptoms.  

The relevant inquiry rather is whether any in-service risk factors have been established.  Three such factors alleged by the Veteran are undisputed.  Service treatment records confirm that he had left knee surgery, left index finger surgery, and substantial dental care.  

With respect to the fourth alleged in-service risk factor, it is undisputed that the Veteran received several immunizations during service because they are documented in the service treatment records.  The Veteran is competent to state that air guns were the method of delivery of these immunizations because such events are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed and is within the realm of his/her personal knowledge).  Service treatment records are silent with respect to immunization method of delivery.  

However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  The Veteran is self-interested given that a favorable outcome will result in monetary compensation.  Yet no conflicting or inconsistent statements are of record.  Facial implausibility further is not an issue, as VA has recognized that immunizations sometimes were provided with air guns.  Weighing these factors, the Veteran is found to be not only competent but also credible in stating that he received immunizations via air gun during service.  This in-service risk factor therefore has been established.

The Veteran initially asserted that he had no other risk factors other than the aforementioned in-service risk factors.  However, two additional risk factors are shown by the evidence.  The first is drug and alcohol abuse.  Consumption/ ingestion of alcohol, marijuana, and cocaine is reflected in post-service VA treatment records.  Specifically denied by the Veteran was intravenous use, one of the highest prevalence risk factors.  For the above reason, he is competent in this regard.  He also is credible in this regard as, like above, no reason is found to doubt him.  There is no evidence or history that the Veteran engaged in intravenous drug use.  

Following the completion of all development to include the VHA opinion, the Veteran indicated that he was introduced to cocaine during service, with presumed intranasal usage.  It thus appears that he was attempting to establish drug use at least with respect to cocaine as an in-service risk factor in addition to a post-service risk factor.  VA does not compensate for a disability resulting from a disease contracted in the line of duty in active service if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; see also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.  VA's General Counsel indeed has confirmed that direct service connection for a disability is precluded where the disease causing it is linked to abuse of drugs.  VAOGCPREC 7-99, VAOGCPREC 2-98.  Accordingly, service connection would not be warranted even if the Veteran's cocaine abuse did begin during service and such use at that time was determined to be the etiology of his hepatitis C.

To the extent that the Veteran may have engaged in high risk sexual activity, he initially denied such activity.  He is competent in this regard because whether or not he engages in safe sexual practices is within his personal experience.  Yet he is not credible.  His initial denial is inconsistent with the other evidence of record in that post-service VA treatment records, which reveal his complaints of a penile wart in 2007.  The Veteran believed this was due to his wife having an affair, as well as a diagnosis of venereal warts beginning in 2010.  Clearly inferred from this is that he was engaging in high risk sexual practices because of his wife's sexual promiscuity. Following the completion of all development, to include the VHA opinion, the Veteran indicated that there was a high likelihood his wife had several affairs while he was in service.  It thus appears that he again was attempting to establish high risk sexual activity as an in-service risk factor, presumably from his engagement in sex with her then.  His competency to provide information on his wife's sexual behavior during his service is questionable.  Readily inferred from the Veteran stating that her having several affairs during his service was "highly possible" instead of stating that she had several affairs at that time is the fact that no actual affair is within the realm of his personal knowledge.  See Layno, 6 Vet. App. at 465.  In light of this conclusion, high risk sexual activity is not established as an in-service risk factor.  

Service connection turns on whether the Veteran's current hepatitis C disability is attributable to any of his in-service risk factors found above.  The weight of the evidence does not show this to be the case.  

The only medical opinion of record regarding a relationship between the Veteran's hepatitis C and his service is the VHA opinion.  After determining that he did not have the common risk factors of intravenous drug abuse or blood transfusion, it was concluded that any of his asserted in-service risk factors as well as any of the post-service risk factors "is as much likely as it is unlikely" to be the mode of transmission.  "Valid application of current medical knowledge ... yield[ing] multiple possible etiologies with none more likely than not the cause of a [V]eteran's disability" indeed has been identified as one instance in which etiology cannot be determined definitively.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, pinpointing any particular in-service or post-service risk as the cause of the Veteran's hepatitis C would necessitate resorting to speculation.  

"An examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive [etiology] opinion."  Id.  VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  Id.

However, an examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  Id.  Reliance on the examiner's conclusion therefore requires finding that it was made after consideration of "all procurable and assembled data."  Id.  Reliance on the examiner's opinion further requires that the basis for it be provided or otherwise be apparent from a review of the record.  Id.  Factors for assessing the probative value of a medical opinion indeed include the examiner's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

Here, the claims file containing service treatment records, post-service treatment records, statements from the Veteran, and a statement from his representative was reviewed prior to the VHA opinion being rendered.  It follows that "all assembled data" was considered.  To reiterate an above finding, the duty to assist has been fulfilled such that no additional development is warranted.  Research in medical literature further was undertaken.  It follows that "all procurable data" was considered.  

Acknowledgement is given to the identification of information concerning whether any dentist, surgeon, anesthesiologist, or other care provider of the Veteran's during service was infected with hepatitis C at the time as potentially helpful to rendering a definite etiology opinion.  Yet it does not appear that any such information is "procurable data."  The Veteran has not presented any information that his health care providers from service posed a public health risk, such as through contaminated medical equipment or personnel.  The Veteran's supposition that he may have contracted hepatitis C though such an in-service encounter with contaminated medical equipment or personnel is unsubstantiated.  As the VHA opinion made clear, such an event, while not impossible, is highly improbable.  In the absence of some evidence that there was a public health threat health posed by his in-service care providers or facilities, the Board finds that this avenue of in-service contamination for the Veteran's hepatitis C is not established.  

Discussion was made concerning the absence of the most common transmission risk factors and the low to purely theoretical transmission rate for each of the in-service risk factors alleged and the post-service risk factors, as set forth above.  Also set forth above was the discussion made as to how the Veteran's case was not unusual due to the inability to provide a definitive etiology opinion.  All told, this discussion covered over one page of single spaced text.  The basis for the VHA opinion thus clearly was set forth.  

Because the two aforementioned requirements have been met, the Board may rely on this opinion.  No medical opinions countering the VHA opinion exist.  The only other evidence doing so indeed is lay evidence.  Specifically, the Veteran believes that his hepatitis C is attributable to one of his in-service risk factors.  

"Explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology.'"  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), specifically Jandreau v. Nicholson, No. 04-1254, 2006 WL 2805545, at *3 (Vet. App. Aug. 24, 2006)) (alterations in original), and referencing Buchanan, 451 F.3d at 1331, for the proposition that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "[L]ay evidence is one type of evidence that must be considered."  Buchanan, 451 F.3d at 1331.  "[C]ompetent lay evidence [indeed] can be sufficient in and of itself."  Id.  

At issue, then, is whether the Veteran is competent in asserting his belief.  The Board concludes that he is not.  The question of whether there is a service etiology in this case is medical in nature given the complexities involved.  Noted in this regard is the number of years that passed between the Veteran's service and his diagnosis with hepatitis C, the number of risk factors involved, and the fact that some of these are in-service risk factors and some are not.  Lacking specialization in the form of medical knowledge, training, and/or experience, the Veteran is not competent to render an etiology opinion regarding the etiology of his hepatitis C.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Even if the Board were to find the Veteran competent regarding his belief that the origins of his hepatitis C relates to his service, "the Board retains discretion to make credibility determinations."  Jandreau, 492 F.3d at 1372 (discussing Buchanan, 451 F.3d at 1331).  The Board does not find him to be credible.  That his belief that his hepatitis C is etiologically related to his service is unsupported by any medical evidence is just one factor leading to this conclusion.  

Another factor is the inconsistent statements he has given.  In June 2004, the Veteran indicated being told one other time in the past, at a blood donation site, that he had an antibody that was positive for hepatitis C.  During the pendency of the claim, however, he indicated that he was told he had hepatitis C surface antibodies during service.  This raises a third factor, when he first asserted his belief.  Hepatitis C was diagnosed by June 2004.  Yet absent from the record is any indication, to include from the Veteran, that this condition was due to service until the instant claim was filed in October 2007.  It thus appears that his belief was asserted in an attempt to secure VA benefits, a final factor against his credibility.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a Veteran's personal interest in receiving monetary benefits may be taken into account). 

Even if the Board were to find the Veteran both competent and credible regarding his belief, "the Board retains discretion to ... weigh the evidence submitted, including lay evidence."  Jandreau, 492 F.3d at 1372 (discussing Buchanan, 451 F.3d at 1331).  The Board finds that the evidence weighs against service connection.  Substantial probative weight is afforded to the VHA opinion, which did not find an in-service etiology.  This is because it involved a thorough explanation, was rendered by a physician, and was rendered after review of the claims file and consultation with medical literature.  

The Veteran's belief, which posits an in-service etiology, contrastingly is afforded little probative weight.  This is for a few reasons.  The first reason is because the belief is nothing more than a conclusory declaration.  It was not explained at all.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  The other reasons are because the Veteran is not a physician and did not review any relevant information.  It may be argued that he need not review the claims file since it contains documentation of his medical history of which he is aware through personal experience.  Yet this argument does not apply to the review of medical literature.

Moving on, several reasons are found for rejecting continuity of symptomatology as a viable theory of entitlement in this case.  Neither non A non B hepatitis, the predecessor of hepatitis C, nor symptoms associated therewith, were noted during service, as discussed above.  The Veteran has not contended that he either has had hepatitis C, whether characterized as such or as non A non B hepatitis, or has had symptoms associated with hepatitis C since service.  This is not shown by the evidence.  No diagnosis of non A non B hepatitis is of record.  Found above was that hepatitis C first was diagnosed in June 2004.  There is also no indication that the Veteran was seen or treated for symptoms associated with hepatitis C prior to this date.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

38 C.F.R. § 3.303(d) finally is inapplicable.  The Veteran's current hepatitis C disability was diagnosed after service.  However, all of the evidence does not establish that it was incurred during service.  It is reiterated that although the Veteran believes one of his in-service risk factors to be the etiology, the VHA opinion worth more probative weight does not support this.

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive or direct generally, through continuity of symptomatology, or otherwise, for hepatitis C.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


